DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
More specifically, claim 1, 14, 16 and 17  recite: “statistical variation”.  The specification discloses “variation of the simulated characteristic”.  The specification also discloses “a statistical parameter of a feature”.  But it does not provide disclosure for “statistical variation”.  This language is not supported by the original disclosure and therefore constitutes new matter.  ((See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)).

Claim Objections
Claims 1, 6, 7, and 17 are objected to because of the following informalities:  Claims 1, 6, 7, and 17 mentioned “variation”.  Applicant is advised to clarify this “variation” is the same as “statistical variation” mentioned in the independent claims. 

Response to Amendment
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.  Applicant’s argument is mainly directed to that Cao not teaching “statistical variation of the simulated characteristics”.  It is noted that the original disclosure does not provide disclosure for “statistical variation”.  Please see 112(a) rejection above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 8 – 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cao et al. US 2009/0300573 (hereinafter Cao).

Regarding claim 1, Cao teaches: a method comprising:
obtaining simulated characteristics by simulating, by a hardware computer system and under a plurality of processing conditions, characteristics of a product of lithography using a process model comprising a parameter, determining a statistical variation of the simulated characteristics (Fig. 5, [0040]-[0041] - - using a model to obtain simulated contours; variation of CD in response to knob change; [0048] - - the second term comparing model predicted CD changes to wafer measured ones; the predicted CD changes 
    PNG
    media_image1.png
    64
    158
    media_image1.png
    Greyscale
is simulated variation;);
obtaining measured characteristics by measuring the characteristics of the product, from patterns produced under the plurality of processing conditions (Fig. 5, [0040]-[0041] - - measured contours);
determining a statistical variation of the measured characteristics ([0048] - - the second term comparing model predicted CD changes to wafer measured ones; the predicted CD changes is simulated variation; the measured CD changes 
    PNG
    media_image2.png
    64
    161
    media_image2.png
    Greyscale
is variation of measured characteristics);
determining a first deviation between the variation of the simulated characteristics and the variation of the measured characteristics ([0048] - - the second term comparing model predicted CD changes to wafer measured ones; the predicted CD changes is simulated variation; the measured ones is measured variation; the difference between model predicted CD changes to wafer measured ones 
    PNG
    media_image3.png
    134
    171
    media_image3.png
    Greyscale
is deviation ); and
adjusting the parameter based on the first deviation ([0040] - - analyze simulated contours and measured contours to generate, calibrate and optimize model parameters).

Claim 17 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: adjusting a processing condition of manufacturing based on simulation by the process model ([0035] - - model based scanner tuning; tuning scanner is adjusting process condition).

Claim 18 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Regarding claim 3, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: selecting a group of locations for inspection on a substrate processed using the lithography based on simulation by the process model ([0032] - - simulated contours and measured contours are compared, therefore the measured location is selected per the simulation location, thus the result is comparable; if the locations of the simulation and measurement are different, the contours will not be comparable).

Claim 19 is substantially similar to claim 3 and is rejected for the same reasons and rationale as above.

Regarding claim 5, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: the plurality of processing conditions comprise a nominal processing condition ([0034] - - nominal conditions).

Regarding claim 8, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: adjusting the parameter comprises determining a value of the parameter that causes a function of the first deviation to be at a local or global extremum ([0032], [0048] - - the cost function is a function of the first deviation; the cost function shows to find maximum; maximum is an extremum)

Regarding claim 9, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: adjusting the parameter is based on a combination of the first deviation, and a second deviation between the simulated characteristics and the measured characteristics under a same processing condition ([0048] - - the cost function: the first term quantifies the weighted RMS difference of model and measured data, the first term is a second deviation; the 2nd term of the cost function is the first deviation).

Regarding claim 10, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: the plurality of processing conditions comprise a characteristic of an illumination of patterning device by a lithographic apparatus ([0030] - - mask parameters), a characteristic of projection optics of a lithographic apparatus ([0031] - - optical parameters, e.g. numerical aperture, is a characteristic of projection optics), and/or a characteristic of a patterning device with an arrangement of features thereon that represent a design layout ([0041] - - CD is a characteristic of a patterning device that represent a design layout).

Regarding claim 11, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: the characteristics of the product comprise a characteristic of an image ([0031] - - compare the model generated image and actual image).

Regarding claim 12, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: the characteristics of the product comprise a process window of a feature of a design layout ([0034] - - process window).

Regarding claim 13, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: the characteristics of the product comprise a statistical parameter of a feature at a plurality of locations ([0048] - - RMS, range (max-min) or LP-norms are statistical parameters)

Regarding claim 14, Cao teaches: a method comprising:
obtaining a plurality of first deviations, each of which being between a variation of simulated characteristics of a product of lithography and a variation of measured characteristics of the product of lithography, wherein the simulated characteristics are obtained by simulating, by a hardware computer system, characteristics of the product using a process model comprising a parameter (Fig. 5, [0040]-[0041] - - using a model to obtain simulated contours; variation of CD in response to knob change; [0048] - - the second term comparing model predicted CD changes to wafer measured ones; the predicted CD changes is simulated variation; the measured ones is measured variation);
constructing a plurality of cost functions, the cost functions being combinations of the plurality of first deviations ([0048] - - cost function for sensitivity model calibration); and
adjusting the parameter of the process model by using the cost functions ([0040] - - analyze simulated contours and measured contours to generate, calibrate and optimize model parameters; analyzing including cost function).

Claim 16 is substantially similar to claim 14 and is rejected for the same reasons and rationale as above.

Regarding claim 15, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: adjusting a processing condition of manufacturing based on simulation by the process model ([0035] - - model based scanner tuning; tuning scanner is adjusting process condition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. US 2009/0300573 (hereinafter Cao) in view of Chang et al. US 2015/0106771 (hereinafter Chang).

Regarding claim 4, Cao teaches all the limitations of the base claims as outlined above. 

But Cao does not explicitly teach: the plurality of processing conditions are selected randomly.

However, Chang teaches: the plurality of processing conditions are selected randomly ([0010] - - random variation of the value of each parameter is repeated to create additional lithography conditions).

Cao and Chang are analogous art because they are from the same field of endeavor.  They all relate to Lithography system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Cao, and incorporating selecting processing conditions randomly, as taught by Chang.  

One of ordinary skill in the art would have been motivated to do this modification in order to determine an optimal lithography condition, as suggested by Chang ([0009]).

Claim 20 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. US 2009/0300573 (hereinafter Cao) in view of Hansen US 2013/0179847 (hereinafter Hansen).

Regarding claim 6, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: the variation of the measured characteristics is selected from a group consisting of a variance of the measured characteristics ([0048] - - RMS difference is a variance), and a range of the measured characteristics ([0048] - - range (max-min) is a range).

But Cao does not explicitly teach: a standard deviation of the measured characteristics.

However, Hansen teaches: a standard deviation of the measured characteristics ([0048] - - standard deviation of the CD distribution).

Cao and Hansen are analogous art because they are from the same field of endeavor.  They all relate to Lithography system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Cao, and incorporating standard deviation, as taught by Hansen.  

One of ordinary skill in the art would have been motivated to do this modification in order to determine optimize an illumination source and/or patterning device/design layout for use in a lithographic apparatus or process, as suggested by Hansen ([0002]).

Regarding claim 7, Cao teaches all the limitations of the base claims as outlined above. 

Cao further teaches: the variation of the simulated characteristics is selected from a group consisting of a variance of the simulated characteristics ([0048] - - RMS difference is a variance), and a range of the simulated characteristics ([0048] - - range (max-min) is a range).

But Cao does not explicitly teach: a standard deviation of the characteristics.

However, Hansen teaches: a standard deviation of the characteristics ([0048] - - standard deviation of the CD distribution).

Cao and Hansen are analogous art because they are from the same field of endeavor.  They all relate to Lithography system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Cao, and incorporating standard deviation, as taught by Hansen.  

One of ordinary skill in the art would have been motivated to do this modification in order to determine optimize an illumination source and/or patterning device/design layout for use in a lithographic apparatus or process, as suggested by Hansen ([0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116